Citation Nr: 1601677	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  05-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for dysthymic disorder with major depression and posttraumatic stress disorder (PTSD), from July 1, 2005, to January 5, 2010.

2.  Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder with major depression and PTSD, prior to July 1, 2005.
 
 3. Entitlement to a total disability based on individual unemployability (TDIU) for the period prior to July 1, 2005.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1965 to September 1968.

These matters come before the Board of Veterans Appeals  (Board) on appeal from a July 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial evaluation of 50 percent, effective July 1, 2005; and denied entitlement to TDIU.

The case was previously before the Board in February 2009; the Board remanded the issue entitlement to TDIU and denied an evaluation in excess of 50 percent for PTSD.  The Board additionally granted service connection for dysthymic disorder with major depression.

The Veteran appealed the Board's denial of an evaluation in excess of 50 percent for PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the February 2009 decision with respect to such issue, which was granted in an April 2010 Order.
  
During the pendency of the February 2009 Board remand, the RO effectuated the grant of service connection for dysthymic disorder and depression in a July 2009 decision.  A 30 percent evaluation was assigned effective from September 8, 2004, the date of original claim for service connection, and the multiple psychiatric disorders were combined into a single disability.  This combination of diagnoses was appropriate; the effect was to associate the recently initiated appeal of the evaluation prior to July 2005 with the ongoing appeal of the evaluation after July 2005.  The RO also granted an earlier effective date of service connection; in turn, the current appeal of the various evaluation stages covers the entire period from the award of service connection. 

Further, in an April 2010 rating decision, the RO granted a 100 percent evaluation for dysthymic disorder with major depression and PTSD, effective January 5, 2010. This represented a full grant of the benefit sought on appeal with regard to evaluation for the psychiatric disorder since January 5, 2010; the evaluations prior to that date remained on appeal, as is indicated above.

In accordance with the JMR, the Board in turn remanded the matter to the RO for further development in July 2010.  The Board again remanded these matters in October 2012. 

In a July 2014 rating decision, the RO granted a 70 percent evaluation for dysthymic disorder with major depression and PTSD from July 1, 2005 to January 5, 2010.  The RO also granted TDIU, effective July 1, 2005.  This decision rendered moot the question of entitlement to TDIU from July 1, 2005, forward.  However, the issue of entitlement to TDIU for the period prior to July 1, 2005 remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a November 2015 statement, the Veteran's representative raised the issue of entitlement to an effective date prior to September 8. 2004 for the award of service connection for the Veteran's dysthymic disorder with major depression and PTSD.  However, the issue of an earlier effective date has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder with major depression and PTSD, prior to July 1, 2005 and entitlement to a TDIU for the period prior to July 1, 2005 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in July 2014 and November 2015 statements, the Veteran, through his representative, withdrew his appeal pertaining to the issue of entitlement to an evaluation in excess of 70 percent for dysthymic disorder with major depression and PTSD, from July 1, 2005, to January 5, 2010.
  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to an evaluation in excess of 70 percent for dysthymic disorder with major depression and PTSD, from July 1, 2005, to January 5, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In July 2014 and November 2015 statements, after the award of a 70 percent disability rating from July 1, 2005, to January 5, 2010, for dysthymic disorder with major depression and PTSD, and the award of a TDIU from July 1, 2005, the Veteran, through his representative, stated that he was satisfied with this award and withdrew his appeal as to the issue of entitlement to an evaluation in excess of 70 percent for dysthymic disorder with major depression and PTSD, from July 1, 2005, to January 5, 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed without prejudice.  


ORDER

The appeal pertaining to the issue of entitlement to an evaluation in excess of 70 percent for dysthymic disorder with major depression and PTSD, from July 1, 2005, to January 5, 2010, is dismissed.  


REMAND

In a November 2015 statement, the Veteran's representative raised the issue of entitlement to an effective date prior to September 8, 2004 for the award of service connection for the Veteran's dysthymic disorder with major depression and PTSD.  This matter has not been adjudicated by the AOJ.  Unfortunately, this issue is inextricably intertwined with the remaining issues on appeal.  In other words, the effective date claim directly impacts the period on appeal with respect to the claims for an initial evaluation in excess of 30 percent for dysthymic disorder with major depression and PTSD and TDIU, prior to July 1, 2005.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the AOJ should consider and adjudicate the claim the issue of entitlement to an effective date prior to September 8. 2004 for the award of service connection for the Veteran's dysthymic disorder with major depression and PTSD before the Board can address the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of entitlement to an effective date prior to September 8. 2004 for the award of service connection for the Veteran's psychiatric disorder. 

2.  Thereafter, and any further development deemed necessary in light of any decisions made above, the AOJ should review the expanded record and determine if the remaining benefits sought on appeal can be granted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


